Remarks
Claims 1-7, 12, 14-22, 28, and 29 are pending.  

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114 was filed in this application after a decision by the Patent Trial and Appeal Board, but before the filing of a Notice of Appeal to the Court of Appeals for the Federal Circuit or the commencement of a civil action. Since this application is eligible for continued examination under 37 CFR  1.114 and the fee set forth in 37 CFR 1.17(e) has been timely paid, the appeal has been withdrawn pursuant to 37 CFR 1.114 and prosecution in this application has been reopened pursuant to 37 CFR 1.114. Applicant’s submission filed on 5/19/2022 has been entered.

Response to Arguments
Applicant's arguments filed 5/19/2022 have been fully considered but they are not persuasive.
Applicant alleges “the morph instructions transform the credentials.  However, the morph instructions themselves are not taught or suggested to be polymorphic.  By contrast, the claim language specifically requires the script code itself to be at least one of polymorphic and obfuscated.”  Applicant goes on to allege “In other words, the credential morphing instructions of Hidayat define one or more credential-morphing operations which are configured to cause the client computer to update the credential over time if executed.  However, these credential morphing instructions are not polymorphic and so there is no script code as called for in the claim that is a polymorphic script code.”  However, paragraph 62, cited by Applicant, states “modifying the first set of instructions to produce a modified set of instructions”.  Therefore, the instructions are clearly polymorphic.  
Applicant alleges “there is no mention, based on a key word search, or obfuscating in Hidayat.”  The Examiner is unsure why Applicant would make an argument based on a keyword search.  The rejection already clearly explained how the argued subject matter of the code being at least one of polymorphic and obfuscated is met: “encrypted challenge/credential, different morph instructions, different timestamps, generation of a credential using a sent seed, etc., as examples”.  Verbatim words need not be used in the reference and the rejection clearly explained how it was met.  Therefore, Applicant’s allegation is erroneous.  

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-7, 12, 14-22, 28, and 29 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 states “wherein the determination is based only on the protected resource’s current computing load”.  However, the application as originally filed does not have basis for this determination being based only on the protected resource’s current computing load.  Claims 2-7, 12, 14, 15, and 28 are rejected at least based on their dependencies.  
Claim 4 states “wherein the protected resource’s current computing load further relates to an availability of networking resources to the protected resource”.  However, the application as originally filed does not have basis for networking resources to the protected resource being used in such a fashion.  Claim 19 is rejected for the same reasons.  
Claim 16 states “the determination is based on at least an overall load parameter related to a current computing load of the protected resource”.  The application as originally filed does not have basis for such an overall current computing load, but rather, only has basis for “current load” as noted in paragraphs 44 and 57 of the application as originally filed.  No overall computing load, current or otherwise, is referenced.  Claims 17-22 and 29 are rejected at least based on their dependencies.  
Claim 28 states “wherein the protected resource’s current computing load further relates to an availability of computing resources to the protected resource”.  However, the application as originally filed does not have basis for computing resources to the protected resource being used in such a fashion.  Claim 29 is rejected for the same reasons.  

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-22 and 29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 states “the determination is based on at least an overall load parameter related to a current computing load of the protected resource”.  It is unclear just what this “overall load parameter related to a current computing load” comprises.  As described above, the application as originally filed only includes basis for a current computing load.  Therefore, there appears to be no distinction between a current computing load and an overall load parameter related to a current computing load, making the term superfluous and meaningless.  This being the case, any current computing load, whether overall or not, appears to meet this limitation.  Claims 17-22 and 29 are rejected at least based on their dependencies.    

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 12, 14-22, 28, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Hidayat (U.S. Patent Application Publication 2016/0294796) in view of Feng (U.S. Patent Application Publication 2010/0031315).
Regarding Claim 1,
Hidayat discloses a method for detecting an access to a protected resource by headless browser bots, comprising:
Receiving a request from a client machine (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 87, 92, 107, 117-119, 125, 127, 140, 148, 162, 163, 176, 180 and associated figures; receiving a request from a client, for example);
Determining whether an AHBB challenge should be generated, wherein the determination is based only on the protected resource’s current value (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; determining when to generate a challenge, morphing instructions, or the like including Java script, which generate or change credential, seed from which to generate credential, credential parameters, encrypted parameters/credential, etc., as examples);
Generating the AHBB challenge only when the determination is that the AHBB challenge should be generated, wherein the AHBB challenge includes at least one  headless browser identifying characteristic that includes an object for processing at least script code (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; generating a challenge, morphing instructions, or the like including Java script, which generate or change credential, seed from which to generate credential, credential parameters, encrypted parameters/credential, etc., as examples);
Receiving a response to the AHBB challenge (Exemplary Citations: for example, Abstract, Paragraphs 61-66, 70, 72, 110-112, 125, 129, 130, 135, 138, 140, 147-153, 163, 176, 177, 180 and associated figures; receiving a response from the challenge, such as a request with the dynamic credential responsive to the challenge therein, for example);
Comparing the received response to at least one challenge requirement to determine a pass result or a fail result (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; validate credential and/or parameters, for example); and
Upon determining a pass result, granting the client machine access to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-183 and associated figures; allowing access to web page, for example, by forwarding request to server, for example);
Wherein generating the AHBB challenge further comprises (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures):
Identifying the at least one headless browser identifying characteristic (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; bot cannot run JS, for example);
Generating a script code configured to check for the at least one headless browser identifying characteristic, wherein the script code is at least one of polymorphic and obfuscated (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; generating JS code, for example, encrypted challenge/credential, different morph instructions, different timestamps, generation of a credential using a sent seed, etc., as examples); and
Configuring the script code to return a fail result upon identification of at least one headless browser characteristic (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; fail if JS can’t be executed, for example);
But does not explicitly disclose that the value is a computing load.  
Feng, however, discloses receiving a request from a client machine (Exemplary Citations: for example, Abstract, Paragraphs 57, 68, 69, 84, and associated figures; request, for example);
Determining whether a challenge should be generated, wherein the determination is based only on the protected resource’s current computing load (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; determining whether to send the client a challenge (e.g., low, medium, or high difficulty), from client’s current load on server, parameters in the request, etc., as examples);
Generating the challenge only when the determination is that the challenge should be generated, wherein the challenge includes at least one  headless browser identifying characteristic that includes an object for processing at least script code (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; generate low, medium, high, etc., challenge, for example);
Receiving a response to the AHBB challenge (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; response with answer, for example);
Comparing the received response to at least one challenge requirement to determine a pass result or a fail result (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; check answer as well as other parameters, such as proof of work or the like, for example); and
Upon determining a pass result, granting the client machine access to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; allow access if answer and/other parameters are correct, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the challenge-answer based protection techniques of Feng into the authentication and security system of Hidayat in order to allow the system to provide additional different types of challenges, to change the difficulty of a challenge depending on current circumstances, to allow for different levels of difficulty based on load the client has placed on the system or is placing on the system, and/or to increase security in the system.  
Regarding Claim 15,
Claim 15 is a medium claim that corresponds to method claim 1 and is rejected for the same reasons.  
Regarding Claim 2,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the determination is further based on at least one risk parameter (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; public or private resource being accessed, for example).  
Regarding Claim 3,
Hidayat as modified by Feng discloses the method of claim 2, in addition, Hidayat discloses that each of the at least one risk parameter is any of: a list of known malicious entities, a list of trusted clients and associated IP addresses, a reputation score per IP address, a reputation score per geographic region, an application layer parameter, a client unique ID token, a client affiliation, a parameter from an authentication service, a geo analysis, a type of the protected resource, and an indication of an ongoing attack (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures).  
Regarding Claim 4,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the protected resource’s value further relates to an availability of networking resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures); and
Feng discloses that the protected resource’s current computing load further relates to an availability of networking resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures).  
Regarding Claim 5,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the fail result is determined at least when the response is not received within a predetermined time interval (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; credential only valid for a certain period of time, for example).  
Regarding Claim 6,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses generating a new challenge based on a predefined escalation policy, when the fail result is determined (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; treat a request without a valid credential as a first request, for example).  
Regarding Claim 7,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that a web browser of the client machine is granted access to the protected resource for a predefined period of time, wherein the predefined period of time is set by an aging timer (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; valid period for access/expiration of credential, for example).  
Regarding Claim 12,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the script code is at least in JavaScript (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures).  
Regarding Claim 14,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the AHBB challenge further requires a human interaction (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; response/request based on user input from displayed object, for example).  
Regarding Claim 16,
Hidayat discloses a system for detecting an access to a protected resource by headless browser bots, comprising:
A processing system (Exemplary Citations: for example, Figure 8 and associate written description);
A memory connected to the processing system and configured to contain a plurality of instructions that when executed by the processing system configure the system to (Exemplary Citations: for example, Figure 8 and associate written description):
Receive a request from a client machine (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 87, 92, 107, 117-119, 125, 127, 140, 148, 162, 163, 176, 180 and associated figures; receiving a request from a client, for example);
Determine whether an AHBB challenge should be generated, wherein the determination is based on at least a parameter related to a current value of the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; determining when to generate a challenge, morphing instructions, or the like including Java script, which generate or change credential, seed from which to generate credential, credential parameters, encrypted parameters/credential, etc., as examples);
Generate the AHBB challenge only when the determination is that the AHBB challenge should be generated, wherein the AHBB challenge includes at least one headless browser identifying characteristic that includes an object for processing at least script code (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; generating a challenge, morphing instructions, or the like including Java script, which generate or change credential, seed from which to generate credential, credential parameters, encrypted parameters/credential, etc., as examples);
Receive a response to the AHBB challenge (Exemplary Citations: for example, Abstract, Paragraphs 61-66, 70, 72, 110-112, 125, 129, 130, 135, 138, 140, 147-153, 163, 176, 177, 180 and associated figures; receiving a response from the challenge, such as a request with the dynamic credential responsive to the challenge therein, for example);
Compare the response to at least one challenge requirement to determine a pass result or a fail result (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; validate credential and/or parameters, for example); and
Grant the client machine access to the protected resource, upon determining a pass result (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-183 and associated figures; allowing access to web page, for example, by forwarding request to server, for example);
Identify the at least one headless browser identifying characteristic (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; bot cannot run JS, for example);
Generate a script code configured to check for the at least one headless browser identifying characteristic, wherein the script code is at least one of: polymorphic, and obfuscated (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; generating JS code, for example, encrypted challenge/credential, different morph instructions, different timestamps, generation of a credential using a sent seed, etc., as examples); and
Configure the script code to return the fail result upon identification of at least one headless browser characteristic (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 69, 70, 81-83, 92, 104, 105, 110, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; fail if JS can’t be executed, for example);
But does not appear to explicitly disclose that the parameter is an overall load parameter and the value is a computing load.  
Feng, however, discloses receive a request from a client machine (Exemplary Citations: for example, Abstract, Paragraphs 57, 68, 69, 84, and associated figures; request, for example);
Determine whether a challenge should be generated, wherein the determination is based on at least an overall load parameter related to a current computing load of the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; determining whether to send the client a challenge (e.g., low, medium, or high difficulty), from client’s current and/or historical load on server, parameters in the request, etc., as examples);
Generate the challenge only when the determination is that the challenge should be generated, wherein the challenge includes at least one headless browser identifying characteristic that includes an object for processing at least script code (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; generate low, medium, high, etc., challenge, for example);
Receive a response to the challenge (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; response with answer, for example);
Compare the response to at least one challenge requirement to determine a pass result or a fail result (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; check answer as well as other parameters, such as proof of work or the like, for example); and
Grant the client machine access to the protected resource, upon determining a pass result (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures; allow access if answer and/other parameters are correct, for example).  It would have been obvious to one of ordinary skill in the art at the time of applicant’s invention, which is before any effective filing date of the claimed invention, to incorporate the challenge-answer based protection techniques of Feng into the authentication and security system of Hidayat in order to allow the system to provide additional different types of challenges, to change the difficulty of a challenge depending on current circumstances, to allow for different levels of difficulty based on load the client has placed on the system or is placing on the system, and/or to increase security in the system.  
Regarding Claim 17,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that the system is further configured to wherein the determination is further based on at least one risk parameter (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures; public or private resource being accessed, for example).  
Regarding Claim 18,
Hidayat as modified by Feng discloses the system of claim 17, in addition, Hidayat discloses that each of the at least one risk parameter is any of a list of known malicious clients, a list of trusted clients and associated IP addresses, a reputation score per IP address, a reputation score per geographic region, an application layer parameter, a client unique ID token, a client affiliation, a parameter from an authentication service, a geo analysis, a type of the protected resource, and an indication of an ongoing attack (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures).  
Regarding Claim 19,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that the protected resource’s current value further relates to an availability of networking resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures); and
Feng discloses that the protected resource’s current computing load further relates to an availability of networking resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures).   
Regarding Claim 20,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that the fail result is determined at least when the response is not received in a predetermined time interval (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; credential only valid for a certain period of time, for example).  
Regarding Claim 21,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that the system is further configured to generate a new challenge based on a predefined escalation policy, upon determining the fail result (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; treat a request without a valid credential as a first request, for example).  
Regarding Claim 22,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that a web browser of the client machine is granted access to the protected resource for a predefined period of time, wherein the predefined period of time is set by an aging timer (Exemplary Citations: for example, Abstract, Paragraphs 63, 65, 72, 108-113, 125, 135, 149-158, 177-180 and associated figures; valid period for access/expiration of credential, for example).  
Regarding Claim 28,
Hidayat as modified by Feng discloses the method of claim 1, in addition, Hidayat discloses that the protected resource’s current value further relates to an availability of computing resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures); and
Feng discloses that the protected resource’s current computing load further relates to an availability of computing resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures).  
Regarding Claim 29,
Hidayat as modified by Feng discloses the system of claim 16, in addition, Hidayat discloses that the protected resource’s current value further relates to an availability of computing resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 61, 62, 65, 66, 70, 92, 104, 105, 110, 117-119, 129-132, 138, 142, 143, 158, 162, 167, 169, 174, 180 and associated figures); and
Feng discloses that the protected resource’s current computing load further relates to an availability of computing resources to the protected resource (Exemplary Citations: for example, Abstract, Paragraphs 53, 56-61, 63, 64, 66-72, 78, 79, 82, 85, 95, 104-106, and associated figures).  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey D Popham whose telephone number is (571)272-7215. The examiner can normally be reached Monday through Friday 9:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Nickerson can be reached on (469) 295-9235. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Jeffrey D. Popham/Primary Examiner, Art Unit 2432